COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  EX PARTE: MELISSA BUCKLEY,                      §                No. 08-20-00224-CR

                        Appellant.                §                    Appeal from the

                                                  §                   243rd District Court

                                                  §              of El Paso County, Texas

                                                  §                   (TC# 20190D03405)

                                              §
                                            ORDER

       This is an appeal from a pretrial habeas corpus action seeking to prevent the El Paso
County District Attorney's Office from prosecuting Melissa Buckley for aggravated perjury. The
State alleges in an indictment that Buckley allegedly perjured herself in an affidavit related to a
criminal trial in Cause No. 20170D02526.
       The records from that criminal trial were subject to a partial expunction order that
allegedly allowed for these records to be preserved for purposes of the aggravated perjury trial.
On March 5, 2021, court reporter Genesis Stephens submitted to this Court a copy of the
transcripts from Cause No. 20170D02526 at the order of the 243rd District Court, which took
judicial notice of the case file for Cause No. 20170D02526 in Buckley's prosecution, finding that
the records were relevant to the disposition of this habeas action.
       However, the Court is unable to locate a copy of the original partial expunction order
from Cause No. 20170D02526 in the record before it. The original partial expunction order is
necessary to allow the Court to decide whether, under the terms of the original partial expunction
order, the Court may properly receive these records, or whether the Court must strike these


                                                 1
records. The original partial expunction order is also necessary to allow this Court to determine
whether restrictions on access to this record for the duration of the appeal are necessary.
       Therefore, the Court issues the following orders:


* The parties are ordered to notify the Court BY THURSDAY, MARCH 11, 2021 AT 5 P.M.
whether or not the partial expunction order appears in the appellate record before us. If the
partial expunction order does appear in the appellate record, the parties are directed to provide
this Court with a page cite to those records.


* In the event the partial expunction order is NOT part of the appellate record before us, the
parties are directed to, BY MONDAY, MARCH 15, 2021 AT 5 P.M., submit a true and correct
copy of the original partial expunction order to the trial court UNDER SEAL. The District
Clerk, in turn, is ordered to submit a supplemental clerk's record containing the copy of the
partial expunction WITHIN SEVEN DAYS OF THE ORDER'S RECEIPT BY THE TRIAL
COURT.


* The transcripts submitted to this Court by court reporter Genesis Stephens under order from the
243rd District Court SHALL REMAIN SEALED FROM ALL PARTIES until the Court has
had a chance to review the original partial expunction order. Further, the transcripts submitted
on March 5, 2021 have this day been filed.

       IT IS SO ORDERED this 10th day of March, 2021.


                                                      PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.




                                                 2